Exhibit 10.2

Execution Version

 

 

 

FOURTH AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

February 25, 2011

among

GOODRICH PETROLEUM COMPANY, L.L.C.,

as Borrower,

BNP PARIBAS,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

 

BNP SECURITIES CORP.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”) dated as of February 25, 2011, is among GOODRICH PETROLEUM
COMPANY, L.L.C., a Louisiana limited liability company (“Borrower”); each of the
undersigned Guarantors (collectively, the “Guarantors”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”); and the undersigned Lenders.

R E C I T A L S

A. Borrower, Administrative Agent and the Lenders are parties to that certain
Second Amended and Restated Credit Agreement dated as of May 5, 2009, as amended
by that certain First Amendment dated September 22, 2009, that certain Second
Amendment dated October 29, 2010 and that certain Third Amendment dated
February 4, 2011 (as amended, the “Credit Agreement”), pursuant to which the
Lenders have made certain loans to and other extensions of credit on behalf of
Borrower.

B. The Borrower, the Administrative Agent and the Lenders desire to amend
certain provisions of the Credit Agreement.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this Fourth Amendment
refer to articles and sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendment to Section 1.02. Section 1.02 is hereby amended by amending and
restating or adding the following definitions:

“2019 High Yield Notes” means the up to $300,000,000 aggregate principal amount
of Senior Notes due 2019 issued by the Parent Guarantor with terms substantially
as described in a preliminary Offering Memorandum of the Parent Guarantor dated
February 22, 2011.

“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by that certain First Amendment to Second Amended and Restated Credit Agreement
dated September 22, 2009, that certain Second Amendment to Second Amended and
Restated Credit Agreement dated October 29, 2010, that certain Third Amendment
to Second Amended and Restated Credit Agreement dated February 4, 2011 and that
certain Fourth Amendment to Second Amended and Restated Credit Agreement dated
February 25, 2011, as the same may from time to time be amended, amended and
restated, supplemented or otherwise modified.



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to any ABR or Eurodollar
Loan, as the case may be, the rate per annum set forth in the Borrowing Base
Utilization Grid below based upon the Borrowing Base Utilization Percentage then
in effect:

 

Borrowing Base Utilization Grid   

Borrowing Base

Utilization Percentage

   <50%     ³50%, but
<75%     ³75%, but
<90%     ³90%  

Eurodollar Loans

     2.00 %      2.25 %      2.50 %      2.75 % 

ABR Loans

     1.00 %      1.25 %      1.50 %      1.75 % 

Each Change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

“Borrowing Base Commitment” means, with respect to each Lender, such Lender’s
Applicable Percentage of the Borrowing Base.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests, provided that any Debt that is convertible into Equity
Interest is not “Equity Interests”.

“Fourth Amendment Effective Date” means February 25, 2011.

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding greater than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (subject to Section 4.05(b) and without regard to any sale by a Lender
of a participation in any Loan under Section 12.04(c)).

“Maturity Date” means July 1, 2014, provided, that if the proceeds of any
Permitted Refinancing Debt and/or net cash proceeds of any sale of Equity
Interests of the Parent Guarantor (other than Disqualified Capital Stock), in an
aggregate amount sufficient to prepay the principal of the 2029 Convertible
Notes on October 1, 2014, are deposited into an escrow account pursuant to
Section 8.16 on or before June 30, 2014, the Maturity Date will be automatically
extended to February 25, 2016.

 

2



--------------------------------------------------------------------------------

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
or any portion of the 2029 Convertible Notes or the 2019 High Yield Notes;
provided that (a) such new Debt is in an aggregate principal amount not in
excess of the sum of (i) the then outstanding principal amount of all existing
Debt (including the 2029 Convertible Notes (prior to any exchange, redemption or
refinancing thereof with the new Debt) and the 2019 High Yield Notes (prior to
any exchange, redemption or refinancing thereof with the new Debt)) and
(ii) $150,000,000; (b) such new Debt has a stated maturity no earlier than
July 1, 2017; (c) such new Debt does not have a stated interest rate in excess
of 11% per annum; (d) such new Debt does not contain any covenants taken as a
whole which are materially more onerous to the Parent Guarantor and the Borrower
than those imposed by the 2019 High Yield Notes and (e) such new Debt (and any
guarantees thereof) is unsecured.

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (subject to Section 4.05(b) and
without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)).

“Total Debt” means, at any date, all Debt of the Parent Guarantor and the
Consolidated Subsidiaries on a consolidated basis, excluding (a) non-cash
obligations under FAS 133 and (b) accounts payable and other accrued liabilities
(for the deferred purchase price of Property or services) from time to time
incurred in the ordinary course of business which are not greater than 60 days
past the date of invoice or delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP. The term “Total Debt” shall be reduced by the amount of
any restricted cash being held in escrow pursuant to Section 8.16 pending
repayment of either the Convertible Notes, the 2029 Convertible Notes or the
2019 High Yield Notes.

2.2 Amendment to Section 2.07(b). Section 2.07(b) is hereby amended and restated
in its entirety to read as follows:

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Lenders on April 1st and October 1st of each year. In
addition, (i) the Borrower may, by notifying the Administrative Agent

 

3



--------------------------------------------------------------------------------

thereof, and the Administrative Agent may, at the direction of the Required
Lenders, by notifying the Borrower thereof, one time during any 12-month period,
each elect to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations (an “Interim Redetermination”) in accordance with this
Section 2.07 and (ii) the Administrative Agent shall have the right, no later
than 10 Business Days after receiving notice of the offering of any Permitted
Refinancing Debt, to initiate an Interim Redetermination in accordance with this
Section 2.07(b), and such Interim Redetermination shall not count against the
maximum Interim Redeterminations allowed in any calendar year.

2.3 Amendment to Section 2.07(c)(i). Section 2.07(c)(i) is hereby amended to
replace all occurrences of the term “Majority Lenders” with the term “Required
Lenders”.

2.4 Amendment to Section 2.07(c)(iii). Section 2.07(c)(iii) is hereby amended to
replace all occurrences of the term “Majority Lenders” with the term “Required
Lenders”.

2.5 Amendment to Section 2.07(d). Section 2.07(d) is hereby amended to replace
the term “Majority Lenders” in the first sentence thereof with the term
“Required Lenders.”

2.6 Amendment to Section 2.07(e). Section 2.07(e) is hereby amended to replace
the term “Majority Lenders” in the last sentence thereof with the term “Required
Lenders”.

2.7 Amendment to Section 2.07. Section 2.07 is hereby amended by adding the
following subsection (f) to the end of such Section 2.07:

(f) Reduction of Borrowing Base Upon Issuance of New Debt. If the Parent
Guarantor shall (i) issue 2019 High Yield Notes in an aggregate principal amount
in excess of $300,000,000 or (ii) incur additional Debt as a result of any
Permitted Refinancing Debt with regard to the 2029 Convertible Notes and/or the
2019 High Yield Notes, the excess of the principal of such Permitted Refinancing
Debt over the principal of the Debt it refinances, in each of (i) and (ii) the
Borrowing Base will simultaneously be reduced in amount equal to 25% of such
excess.

2.8 Amendment to Section 2.08(j). Section 2.08(j) is hereby amended to replace
the term “Majority Lenders” in the first sentence thereof with the term
“Required Lenders”.

2.9 Amendment to Section 3.03(b). Section 3.03(b) is hereby amended to replace
the term “Majority Lenders” in the first sentence thereof with the term
“Required Lenders”.

2.10 Amendment to Section 3.05. Section 3.05 is hereby amended by adding the
following subsection (d) at the end of such section:

(d) Maturity Extension Upfront Fees. If the Maturity Date is extended to
February 25, 2016 pursuant to the definition thereof, the Borrower agrees to pay
to the Administrative Agent for the account of each Lender on the date of such
extension an upfront fee equal to (i) 30 basis points of each such Lender’s
Applicable Percentage of the then current Borrowing Base if such Lender’s
Borrowing Base Commitment on the Fourth Amendment Effective Date was less

 

4



--------------------------------------------------------------------------------

than $40,000,000 or (ii) 40 basis points of each such Lender’s Applicable
Percentage of the then current Borrowing Base if such Lender’s Borrowing Base
Commitment on the Fourth Amendment Effective Date was equal to or greater than
$40,000,000.

2.11 Amendment to Section 4.05(c)(ii). Section 4.05(c)(ii) is hereby amended and
restated in its entirety to read as follows:

(ii) The Commitment, the Maximum Credit Amount, the outstanding principal
balance of the Loans and participation interests in Letters of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Majority Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 12.02), provided that any waiver, amendment or modification requiring
(A) the consent of all Lenders or (B) the consent of each affected Lender and
which affects such Defaulting Lender, shall require the consent of such
Defaulting Lender; and provided further that any redetermination or affirmation
of the Borrowing Base shall occur without participation of a Defaulting Lender,
but the Commitments (i.e., the Applicable Percentage of the Borrowing Base of a
Defaulting Lender) may not be increased without the consent of such Defaulting
Lender.

2.12 Amendment to Section 8.16. Section 8.16 is hereby amended and restated in
its entirety to read as follows:

Section 8.16 Maturity Date Escrow.

(a) Redemption of Convertible Notes. Upon receipt of net cash proceeds from the
sale or issuance of the 2019 High Yield Notes, the Parent Guarantor shall
deposit such proceeds in an aggregate amount sufficient to Redeem the principal
of all of the then outstanding Convertible Notes on or prior to December 1, 2011
into an account with the Administrative Agent. The Parent Guarantor may from
time to time withdraw funds from such account to Redeem all or a portion of the
Convertible Notes in an amount of the principal of the Convertible Notes so
Redeemed at any time thereafter.

(b) Maturity Date Escrow. For purposes of extending the Maturity Date as
provided for in the definition thereof, the Parent Guarantor and the Borrower,
upon receipt of the net cash proceeds received from any Permitted Refinancing
Debt and/or the sale or issuance of any Equity Interests of the Parent Guarantor
(other than Disqualified Capital Stock), shall deposit such proceeds in an
aggregate amount sufficient to Redeem the principal of the 2029 Convertible
Notes on or before July 1, 2014 into an account with the Administrative Agent.
The Parent Guarantor may from time to time withdraw funds from such account to
Redeem all or a portion of the 2029 Convertible Notes in an amount of the
principal of the 2029 Convertible Notes so Redeemed at any time thereafter.

 

5



--------------------------------------------------------------------------------

2.13 Amendment to Section 9.01(a). Section 9.01(a) is hereby amended and
restated in its entirety to read as follows:

(a) Interest Coverage Ratio. The Parent Guarantor will not, as of the last day
of any fiscal quarter, permit its ratio of EBITDAX for the period of four fiscal
quarters then ending to cash Interest Expense for such period to be less than
2.5 to 1.0; provided that for the fiscal quarter ending on (i) March 31, 2011,
EBITDAX shall be calculated based upon EBITDAX for the fiscal quarter ending on
such date multiplied by four (4), (ii) June 30, 2011, EBITDAX shall be
calculated based upon EBITDAX for the two (2) fiscal quarters ending on such
date multiplied by two (2) and (iii) September 30, 2011, EBITDAX shall be
calculated based upon EBITDAX for the three (3) fiscal quarters ending on such
date multiplied by four (4) and divided by three (3).

2.14 Amendment to Section 9.01(b). Section 9.01(b) is hereby amended and
restated in its entirety to read as follows:

(b) Ratio of Total Debt to EBITDAX. The Parent Guarantor will not, at any time,
permit its ratio of Total Debt as of such time to EBITDAX for the four fiscal
quarters ending on the last day of the fiscal quarter immediately preceding the
date of determination for which financial statements are available to be greater
than 4.0 to 1.0; provided that for the fiscal quarter ending on (i) March 31,
2011, EBITDAX shall be calculated based upon EBITDAX for the fiscal quarter
ending on such date multiplied by four (4), (ii) June 30, 2011, EBITDAX shall be
calculated based upon EBITDAX for the two (2) fiscal quarters ending on such
date multiplied by two (2) and (iii) September 30, 2011, EBITDAX shall be
calculated based upon EBITDAX for the three (3) fiscal quarters ending on such
date multiplied by four (4) and divided by three (3).

2.15 Amendment to Section 9.02(k). Section 9.02(k) is hereby amended and
restated in its entirety to read as follows:

(k) (i) Debt under the 2029 Convertible Notes, (ii) any Permitted Refinancing
Debt of the 2029 Convertible Notes and (iii) any guarantees of the foregoing.

2.16 Amendment to Section 9.02. Section 9.02 is hereby amended by adding the
following Section 9.02(l)

(l) (i) Debt under the 2019 High Yield Notes, the principal amount of which does
not exceed $300,000,000 in the aggregate, (ii) any Permitted Refinancing Debt of
the 2019 High Yield Notes and (iii) any guarantees of the foregoing.

2.17 Amendment to Section 9.04(a). Section 9.04(a) is hereby amended and
restated in its entirety to read as follows:

(a) Restricted Payments. The Parent Guarantor and Borrower will not declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
return any capital to its stockholders or make any distribution of its Property
to its Equity Interests holders; provided, however, that, so long as no Default,
Event of Default or Borrowing Base Deficiency exists or would result

 

6



--------------------------------------------------------------------------------

therefrom (i) the Parent Guarantor and Borrower may declare, make or pay
Restricted Payments with respect to its Equity Interests payable solely in
additional shares of its Equity Interests (other than Disqualified Capital
Stock), (ii) the Parent Guarantor may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Parent Guarantor and the Subsidiaries, (iii) the Parent
Guarantor may make required payments, in cash or in Equity Interests of the
Parent Guarantor, on the 2029 Convertible Notes and (iv) the Parent Guarantor
may pay regularly scheduled dividends, in cash, on the Existing Preferred Stock.

2.18 Amendment to Section 9.04(c). Section 9.04(c) is hereby amended and
restated in its entirety to read as follows:

(c) Redemption of Convertible Notes. Subject to Section 8.16(a), the Parent
Guarantor may Redeem the Convertible Notes with the proceeds of the issuance of
the 2019 High Yield Notes if (i) no Default or Event of Default has occurred and
is continuing and (ii) after giving pro forma effect to any such Redemption,
there is unfunded availability of not less than $25,000,000 under this
Agreement.

2.19 Amendment to Section 9.04(d). Section 9.04(d) is hereby amended and
restated in its entirety to read as follows:

(d) Redemption of 2029 Convertible Notes. Neither the Parent Guarantor, the
Borrower, nor any other Guarantor will, prior to the date that is 91 days after
the Maturity Date: call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part) the 2029 Convertible Notes; provided that, subject to the terms of
Section 8.16, the Parent Guarantor, the Borrower or such other Guarantor may
Redeem the 2029 Convertible Notes with the proceeds of (i) the sale of any 2019
High Yield Notes, (ii) any Permitted Refinancing Debt or (iii) the net cash
proceeds of any sale of Equity Interests (other than Disqualified Capital Stock)
if (y) no Default or Event of Default has occurred and is continuing and
(z) after giving pro forma effect to any such Redemption, there is unfunded
availability of not less than $25,000,000 under this Agreement.

2.20 Amendment to Section 9.04. Section 9.04 is hereby amended by adding the
following Section 9.04(e):

(e) Redemption of 2019 High Yield Notes. Neither the Parent Guarantor, the
Borrower, nor any other Guarantor will, prior to the date that is 91 days after
the Maturity Date: call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part) the 2019 High Yield Notes; provided that, subject to the terms of
Section 8.16, the Parent Guarantor, the Borrower or such other Guarantor may
make Redeem the 2019 High Yield Notes with the proceeds of any Permitted
Refinancing Debt or the net cash proceeds of any sale of Equity Interests (other
than Disqualified Capital Stock) if (i) no Default or Event of Default has
occurred and is continuing and (ii) after giving pro forma effect to any such
Redemption, there is unfunded availability of not less than $25,000,000 under
this Agreement.

 

7



--------------------------------------------------------------------------------

2.21 Amendment to Section 9.18. Section 9.18 is hereby amended and restated in
its entirety to read as follows:

Swap Agreements. Neither the Parent Guarantor nor the Borrower will enter into
any commodity Swap Agreements (a) with any Person other than an Approved
Counterparty or (b) which would cause the notional volumes for which (when
aggregated with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
to exceed, as of the date such Swap Agreement is executed, (i) 100% of the
Current Production for each month during the period during which such Swap
Agreement is in effect for each of crude oil, natural gas and natural gas
liquids, calculated separately, for the 24 month period following the date such
Swap Agreement is entered into, (ii) 75% of the Current Production for each
month during the period during which such Swap Agreement is in effect for each
of crude oil, natural gas and natural gas liquids, calculated separately, for
the 18 month period following the 24 month period referenced in
Section 9.18(b)(i) and (iii) 50% of the Current Production for each month during
the period during which such Swap Agreement is in effect for each of crude oil,
natural gas and natural gas liquids, calculated separately, for the 6 month
period following the 42 month period referenced in Sections 9.18(b)(i) and
(b)(ii). In no event shall any Swap Agreement contain any requirement, agreement
or covenant for the Parent Guarantor or the Borrower to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures.

2.22 Amendment to Section 9.19. Section 9.19 is hereby amended by replacing the
term “Majority Lenders” in the last sentence thereof with the term “Required
Lenders”.

2.23 Amendment to Section 10.02(a). Section 10.02(a) is hereby amended to
replace the term “Majority Lenders” in the first sentence thereof with the term
“Required Lenders”.

2.24 Amendment to Section 11.03. Section 11.03 is hereby amended to replace all
occurrences of the term “Majority Lenders” with the term “Required Lenders”.

2.25 Amendment to Section 11.06. Section 11.06 is hereby amended to replace all
occurrences of the term “Majority Lenders” with the term “Required Lenders”.

2.26 Amendment to Section 12.02(b). Section 12.02(b) is hereby amended and
restated in its entirety to read as follows:

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Parent Guarantor, the
Borrower and the Majority Lenders or by the Parent Guarantor, the Borrower and
the Administrative Agent with the consent of the Majority Lenders; provided that
no such agreement shall (i) increase the Commitment or the Maximum Credit Amount
of any Lender without the written consent of such

 

8



--------------------------------------------------------------------------------

Lender, (ii) increase the Borrowing Base without the written consent of each
Lender, decrease or maintain the Borrowing Base without the consent of the
Required Lenders, or modify Section 2.07 in any manner without the consent of
each Lender (other than any Defaulting Lender); provided that a Scheduled
Redetermination may be postponed by the Required Lenders, (iii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, or reduce any other Indebtedness
hereunder or under any other Loan Document, without the written consent of each
Lender affected thereby, (iv) postpone the scheduled date of payment or
prepayment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or any other Indebtedness
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Termination Date without the
written consent of each Lender affected thereby, (v) change Section 4.01(b) or
Section 4.01(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (vi) waive or
amend Section 3.04(c), Section 6.01, Section 8.14, Section 10.02(c) or
Section 12.16 or change the definition of the term “Subsidiary” without the
written consent of each Lender (other than any Defaulting Lender), (vii) release
any Guarantor (except as set forth in the Guaranty Agreement), release all or
substantially all of the collateral (other than as provided in Section 11.10),
or reduce the percentage set forth in Section 8.14(a) to less than 80%, without
the written consent of each Lender (other than any Defaulting Lender), or
(viii) change any of the provisions of this Section 12.02(b) or the definitions
of “Majority Lenders” or “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any other Agent, or the
Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, such other Agent or the Issuing
Bank, as the case may be. Notwithstanding the foregoing, any supplement to
Schedule 7.14 shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

2.27 Amendment to Annex I. Annex I is hereby amended by deleting such Annex in
its entirety and replacing it with the attached Annex I.

Section 3. Borrowing Base. For the period from and including the Fourth
Amendment Effective Date to but excluding the first Redetermination Date, the
amount of the Borrowing Base shall be $225,000,000. Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 2.07(f), Section 8.13(c) or Section 9.12.

 

9



--------------------------------------------------------------------------------

Section 4. Conditions Precedent. This Fourth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the
“Fourth Amendment Effective Date”):

4.1 The Administrative Agent shall have received from all of the Lenders,
Borrower and the Guarantors, counterparts (in such number as may be requested by
Administrative Agent) of this Fourth Amendment signed on behalf of such Persons.

4.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, (a) an
upfront closing fee equal to (i) 45 basis points of each such Lender’s
Applicable Percentage of the current Borrowing Base if such Lender’s Borrowing
Base Commitment on the Fourth Amendment Effective Date is less than $40,000,000
or (ii) 60 basis points of each such Lender’s Applicable Percentage of the
current Borrowing Base if such Lender’s Borrowing Base Commitment on the Fourth
Amendment Effective Date is equal to or greater than $40,000,000 and (b) to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

4.3 The Administrative Agent shall have received duly executed counterparts (in
such number as may be requested by the Administrative Agent) of mortgages dated
as of the Fourth Amendment Effective Date extending the Maturity Date consistent
with this Sixth Amendment.

4.4 The Parent Guarantor shall have successfully completed the issuance of the
2019 High Yield Notes in an aggregate principal amount of not less than
$175,000,000 and either used such proceeds to Redeem Convertible Notes or
deposited the net proceeds of such issuance, in an aggregate amount sufficient
to prepay the principal of all outstanding Convertible Notes, into an escrow
account acceptable to the Administrative Agent which is subject to a deposit
account control agreement acceptable to the Administrative Agent granting the
Administrative Agent a first priority perfected lien in such proceeds.

4.5 No Default shall have occurred and be continuing, after giving effect to the
terms of this Fourth Amendment.

4.6 The Administrative Agent shall have received an opinion of Michael J.
Killelea, Senior Vice President, General Counsel and Corporate Secretary of the
Parent Guarantor and the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent.

4.7 The Administrative Agent shall have received such other documents as
Administrative Agent or special counsel to Administrative Agent may reasonably
request.

The Administrative Agent is hereby authorized and directed to declare this
Fourth Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

10



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.

5.2 Ratification and Affirmation; Representations and Warranties. Borrower and
each Guarantor hereby (a) acknowledges the terms of this Fourth Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended or modified hereby, notwithstanding the
amendments and modifications contained herein and (c) represents and warrants to
the Lenders that as of the date hereof, after giving effect to the terms of this
Fourth Amendment: (i) all of the representations and warranties contained in
each Loan Document to which it is a party are true and correct, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date, (ii) no Default has
occurred and is continuing and (iii) no event, development or circumstance have
occurred which individually or in the aggregate could reasonably be expected to
be a Material Adverse Event.

5.3 Loan Document. This Fourth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

5.4 Counterparts. This Fourth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fourth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

5.5 NO ORAL AGREEMENT. THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 GOVERNING LAW. THIS FOURTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

[SIGNATURES BEGIN NEXT PAGE]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.

 

BORROWER:   GOODRICH PETROLEUM COMPANY, L.L.C.   By:  

/s/ Michael J. Killelea

  Name:   Michael J. Killelea   Title:   Senior Vice President, General Counsel
and Corporate Secretary GUARANTOR:   GOODRICH PETROLEUM CORPORATION   By:  

/s/ Jan L. Schott

  Name:   Jan L. Schott, CPA   Title:   Senior Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BNP PARIBAS, as Administrative Agent and as a Lender  
By:  

/s/ Betsy Jocher

  Name:   Betsy Jocher   Title:   Director   By:  

/s/ Courtney Kubesch

  Name:   Courtney Kubesch   Title:   Vice President



--------------------------------------------------------------------------------

LENDER:   BANK OF MONTREAL, as a Lender   By:  

/s/ Gumaro Tijerna

  Name:   Gumaro Tijerna   Title:   Director



--------------------------------------------------------------------------------

LENDER:   COMPASS BANK, as a Lender   By:  

/s/ Spencer Stasney

  Name:   Spencer Stasney   Title:   Vice President



--------------------------------------------------------------------------------

LENDER:   JPMORGAN CHASE BANK, N.A., as a Lender   By:  

/s/ Michael A. Kamauf

  Name:   Michael A. Kamauf   Title:   Authorized Officer



--------------------------------------------------------------------------------

LENDER:   WELLS FARGO BANK, N.A., as a Lender   By:  

/s/ Parker Atherton

  Name:   Parker Atherton   Title:   AVP



--------------------------------------------------------------------------------

LENDER:   BANK OF AMERICA, N.A., as a Lender   By:  

/s/ Christopher Renyi

  Name:   Christopher Renyi   Title:   Vice President



--------------------------------------------------------------------------------

LENDER:   ROYAL BANK OF CANADA, as a Lender   By:  

/s/ Jay Sartain

  Name:   Jay Sartain   Title:   Authorized Signatory



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Applicable Percentage     Maximum Credit Amount  

BNP Paribas

     16.00000000 %    $ 96,000,000.00   

Bank of Montreal

     14.66666667 %    $ 88,000,000.00   

Compass Bank

     14.66666667 %    $ 88,000,000.00   

JP Morgan Chase Bank, N.A.

     14.66666667 %    $ 88,000,000.00   

Wells Fargo Bank, N.A.

     13.33333333 %    $ 80,000,000.00   

Bank of America, N.A.

     13.33333333 %    $ 80,000,000.00   

Royal Bank of Canada

     13.33333333 %    $ 80,000,000.00   

TOTAL

     100.00000000 %    $ 600,000,000.00   

 

Annex I